UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-54885 Respect Your Universe, Inc. (Exact name of registrant as specified in its charter) Nevada 68-0677944 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 550-1188 West Georgia Street, Vancouver, British Columbia V6E 4A2 (Address of principal executive offices) (Zip Code) 1-888-455-6183 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes No x Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:55,336,750 shares of common stock as of November 7, 2014 Explanatory Note On June 30, 2014, we implemented a one-for-two reverse stock split of our common stock. As a result of the reverse stock split, each two outstanding shares of pre-split common stock were automatically combined into one share of post-split common stock. Fractional shares are rounded up to reflect the reverse stock split. The financial statements for all prior periods have been retroactively adjusted to reflect this stock split for both common stock issued and options and warrants outstanding. RESPECT YOUR UNIVERSE, INC. FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2014 INDEX TO FORM 10-Q PART I Page Item 1 Condensed Financial Statements (Unaudited) 4 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3 Quantitative and Qualitative Disclosures About Market Risk 25 Item 4 Controls and Procedures 25 PART II Item 1 Legal Proceedings 27 Item 1A Risk Factors 27 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3 Defaults Upon Senior Securities 34 Item 4 Mine Safety Disclosures 34 Item 5 Other Information 34 Item 6 Exhibits 34 Signatures 35 PART I Item 1 Financial Statements RESPECT YOUR UNIVERSE, INC. CONDENSED BALANCE SHEETS (UNAUDITED) September 30, 2014 December 31, 2013 ASSETS Current assets Cash $ $ Due from factor, net Inventory, net Deposits Prepaid expenses Other current assets Total current assets Property and equipment, net Other assets Non-current inventory, net - Intangible assets, net Other non-current assets - Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Note payable - Loans payable - related party - Current portion of capital lease Total current liabilities Other liabilities Note payable, long-term - Capital lease, net of current portion Total other liabilities Total liabilities Commitments & Contingencies Stockholders’ equity Common stock, $0.001 par value, 250,000,000 shares authorized; 55,336,750 and 31,463,335 shares issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total shareholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to financial statements 4 RESPECT YOUR UNIVERSE, INC. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Nine Months Ended September 30, 2014 September 30, 2013 September 30, 2014 September 30, 2013 Revenue $ Cost of goods sold Gross profit Operating expenses Selling and marketing Product creation - General and administrative Loss on impairment - - Total operating expenses Loss before interest expense ) Interest expense Net loss $ ) $ ) $ ) $ ) Net loss per common share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding during the period - basic and diluted See accompanying notes to financial statements 5 RESPECT YOUR UNIVERSE, INC. CONDENSED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) Total Common Stock, $0.001 Par Value Additional Accumulated Stockholders' Shares Amount Paid in Capital Deficit Equity Balance, January 1, 2014 $ $ $ ) $ Issuance of common stock and warrants for cash ($0.20/share), net of offering costs of $167,616) - Issuance of common stock and warrants for cash ($0.20/share), net of offering costs of $363,538) - Issuance of common stock and warrants for cash ($0.20/share), net of offering costs of $29,675) - Share-based compensation - options - - - Net loss - - - ) ) Balance, September 30, 2014 $ $ $ ) $ See accompanying notes to financial statements 6 RESPECT YOUR UNIVERSE, INC. CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2014 September 30, 2013 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation and amortization Share-based compensation expense - stock - Share-based compensation expense - options Share-based compensation expense - warrants - Loss on impairment/disposal of property & equipment or inventory Changes in operating assets and liabilities Due from factor, net ) ) Accounts receivable, net - ) Inventory Deposits ) Prepaid expenses Other current assets Accounts payable and accrued liabilities ) ) Accounts payable - related party - ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property and equipment ) ) Acquisition of intangible assets - ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from note payable - Payments on capital lease obligations ) ) Proceeds from issuance of common stock and warrants Offering costs ) ) Net cash provided by financing activities Net decrease in cash ) Cash - beginning of year/period Cash - end of year/period $ $ Supplemental Disclosure of Cash Flow Information Cash paid during the year/period for: Interest $ $ Taxes $ $ Supplemental Disclosure of Non-Cash Activities Stock issued as repayment of loans payable $ $ See accompanying notes to financial statements 7 RESPECT YOUR UNIVERSE, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2014 (UNAUDITED) Note 1Organization and Nature of Operations Respect Your Universe, Inc. (the “Company”), which was incorporated in 2008, is a vertically integrated active lifestyle apparel brand that engages in the development, marketing and distribution of apparel and accessories. With operations based in Vancouver BC, Canada, and in Portland, Oregon, USA, the Company’s products are sold through wholesale, retail and e-commerce channels. Note 2Liquidity and Management’s Plan The Company commenced operations as a development stage enterprise in 2009 and has incurred losses from inception that has primarily been funded through financing activities.As shown in the accompanying condensed financial statements, the Company incurred a net loss of $1,116,894 and $2,903,528, for the three and nine months ended September 30, 2014, and had net cash used in operating activities of $2,742,454, and $3,069,887 for the nine months ended September 30, 2014 and 2013, respectively.As of September 30, 2014, the Company’s cash balance was $1,483,284. Although the Company raised $4,774,682 in 2014 (including $130,000 of loans payable settled for stock), the Company expects it will need to raise additional capital during the next 12 months and beyond to support current operations and planned development.These factors raise substantial doubt as to the Company’s ability to continue as a going concern. The accompanying condensed financial statements have been prepared on a going concern basis, which contemplates the realization of assets and the settlement of liabilities and commitments in the normal course of business. The financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that could result should the Company be unable to continue as a going concern. Note 3Basis of Presentation The accompanying unaudited, interim condensed financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules and regulations of the United States Securities and Exchange Commission for interim financial information. The financial information as of December 31, 2013 is derived from the audited financial statements presented in the Company’s Annual Report on Form 10-K for the year ended December 31, 2013.The unaudited interim condensed financial statements should be read in conjunction with the Company’s Annual Report on Form 10-K, which contains the audited financial statements and notes thereto. Certain information or footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted, pursuant to the rules and regulations of the Securities and Exchange Commission for interim financial reporting.Accordingly, they do not include all the information and footnotes necessary for a comprehensive presentation of financial position, results of operations, or cash flows.It is management's opinion, however, that all material adjustments (consisting of normal recurring adjustments) have been made which are necessary for a fair financial statement presentation.The interim results for the three and nine months ended September 30, 2014 are not necessarily indicative of results for the full fiscal year. The financial statements for all prior periods have been retroactively adjusted to reflect the June 30, 2014 one-for-two reverse stock split of the Company’s common stock. (Note 10) 8 Summary of Significant Accounting Policies There have been no material changes during 2014 in the Company’s significant accounting policies to those previously disclosed in the 2013 Form 10-K except for the following new accounting pronouncements. New Accounting Pronouncements On June 19, 2014, the Financial Accounting Standards Board (“FASB”) issued ASU No. 2014-12, Compensation – Stock Compensation (Topic 718): Accounting for Share-Based Payments when the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period. This ASU requires that a performance target that affects vesting, and that could be achieved after the requisite service period, be treated as a performance condition. As such, the performance target should not be reflected in estimating the grant date fair value of the award. This update further clarifies that compensation cost should be recognized in the period in which it becomes probable that the performance target will be achieved and should represent the compensation cost attributable to the period(s) for which the requisite service has already been rendered. The amendments in this ASU are effective for annual periods and interim periods within those annual periods beginning after December 15, 2015. Earlier adoption is permitted. The adoption of this standard is expected not to have a material impact on the Company’s consolidated financial position and results of operations. In May 2014, the FASB issued Accounting Standards Update No. 2014-09, Revenue from Contracts with Customers (Topic 606) (“ASU 2014-09”), which amends the existing accounting standards for revenue recognition. ASU 2014-09 is based on principles that govern the recognition of revenue at an amount an entity expects to be entitled to when products and services are transferred to customers. ASU 2014-09 will be effective for the Company beginning in its first quarter of 2017. Early adoption is not permitted. The new revenue standard may be applied retrospectively to each prior period presented or retrospectively with the cumulative effect recognized as of the date of adoption. The Company is currently evaluating the impact of adopting the new revenue standard on its consolidated financial statements. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Making estimates requires management to exercise significant judgment. It is at least reasonably possible that the estimate of the effect of a condition, situation or set of circumstances that existed at the date of the condensed financial statements, which management considered in formulating its estimate could change in the near term due to one or more future confirming events. Accordingly, the actual results could differ significantly from estimates. Some of the more significant estimates relate to revenue recognition, including sales returns and claims from customers, slow-moving and closeout inventories, income taxes and stock-based compensation. Reclassifications Interest expense for the three and nine months ended September 30, 2013 was reclassified from general and administrative expenses to conform to the current year’s presentation. Note 4Earnings (Loss) per Share Basic loss per share is computed by dividing net loss by weighted average number of shares of common stock outstanding during each period.Diluted loss per share is computed by dividing net loss, adjusted for changes in income or loss that result from the assumed conversion of convertible shares, by the weighted average number of shares of common stock, common stock equivalents and potentially dilutive securities outstanding during the period. 9 The Company had the following potential common stock equivalents: Sept 30, 2014 Sept 30, 2013 Stock options, exercise price $0.30 - $4.52 Common stock warrants, conversion price $0.50 - $3.60 Total common stock equivalents Since the Company incurred a net loss during the periods, the effect of considering any common stock equivalents, if exercisable, would have been anti-dilutive.Therefore, a separate computation of diluted earnings (loss) per share is not presented. Note 5Inventories Inventories, net, consist of finished goods inventory of $1,328,610 ($0 of which has been classified as non-current) and $1,797,154 ($951,966 of which has been classified as non-current) as of September 30, 2014 and December 31, 2013, respectively.Inventories not expected to be sold within 12 months have been classified as non-current. Note 6Property and Equipment Property and equipment consist of the following as of September 30, 2014 and December 31, 2013: Leasehold improvements $ $ Construction in progress - Computers and office equipment Furniture and fixtures Software Tradeshow and event equipment Accumulated depreciation ) ) Property and equipment, net $ $ Depreciation expense for the three and nine months ended September 30, 2014 was $8,430 and $25,518 respectively, and $15,992 and $67,398, respectively, for the three and nine months ended September 30, 2013. Note 7Intangible Assets Intangible assets consist of the following as of September 30, 2014 and December 31, 2013: Patent and trademarks, net $ $ Domain name Intangible assets, net $ $ Amortization expense for the three and nine months ended September 30, 2014 was $1,583 and $5,274, and $9,909 and $24,874, respectively, for the three and nine months ended September 30, 2013. Note 8Note Payable In December 2013, the Company entered into a term note (“Note”) in the principal amount of $500,000, net of discounts of $66.The interest only Note has a maturity date of January 1, 2015 and bears interest of 15% per annum, which is payable quarterly, and is secured by all of the assets of the Company. In connection with the issuance of the Note, the Company issued warrants to purchase up to 150,000 shares of common stock at an exercise price of $0.50 which expire on January 1, 2015. 10 Note 9Loans Payable – Related Party During 2013, the Company was advanced funds totaling $130,000 from a related party in anticipation of participating in a private placement financing.Under the terms of the private placement subscription agreement, the Company is entitled to utilize the proceeds as an interest free loan until the subscription is accepted and the certificates delivered.The advances were repaid through the issuance of common stock and warrants as part of the February 2014 equity raise as further described in Note 10. Note 10Stockholders’ Equity Reverse Stock Split On June 30, 2014, the Company implemented a one-for-two reverse stock split of its common stock.As a result of the reverse stock split, each two (2) outstanding shares of pre-split common stock were automatically combined into one (1) share of post-split common stock.Fractional shares are rounded up to reflect the reverse stock split.All option and share information in the accompanying financial statements for all prior periods have been retroactively adjusted to reflect this stock split. Stock Issued for Cash In February 2014, the Company issued 6,673,415 shares of common stock as part of a private placement offering for proceeds of $1,167,067 ($0.20/share), net of direct offering costs of $167,616.The Company, in this private placement, repaid a total of $130,000 of advances – related parties through the issuance of stock and warrants – see Note 9.In conjunction with this offering, one warrant for each share issued was granted.Details of the warrants issued are shown in the table below: Date Quantity Granted Vesting Schedule Exercise Price Expiration February 2014 Fully vested upon issuance 3 Years In May 2014, the Company issued 15,800,000 shares of common stock as part of a private placement offering for proceeds of $2,796,462 ($0.20/share), net of direct offering costs of $363,538.In conjunction with this offering, one warrant for each share issued was granted.Details of the warrants issued are shown in the table below: Date Quantity Granted Vesting Schedule Exercise Price Expiration May 2014 Fully vested upon issuance 3 Years In June 2014, as a continuation of the May 2014 offering, the Company issued 1,400,000 shares of common stock as part of a private placement offering for proceeds of $250,326 ($0.20/share), net of direct offering costs of $29,674.In conjunction with this offering, one warrant for each share issued was granted.Details of the warrants issued are shown in the table below: Date Quantity Granted Vesting Schedule Exercise Price Expiration June 2014 Fully vested upon issuance 3 Years Stock Options On June 9, 2014, the Board of Directors approved certain revisions to the 2013 Stock Option Plan, resulting in the Company’s 2014 Stock Option Plan (the “2014 Plan”) whereby the aggregate number of securities reserved for issuance set aside and made available for issuance under the 2014 Plan was revised from (i) 11,702,425 shares of the Company’s common stock at the time of granting the options (including all options granted by our Company to date) to (ii) 16,181,025 shares of the Company’s common stock. 11 The following is a summary of the Company’s stock option activity, for the nine months ended September 30, 2014: Options Weighted Average Exercise Price Weighted Average Remaining Contractual Life Average Intrinsic Value Balance - December 31, 2013 $ 7.52 Years $ - Granted 9.91 Years Exercised - Forfeited/Cancelled ) Outstanding - September 30, 2014 $ 8.86 Years $ Exercisable - September 30, 2014 $ 6.70 Years $ - During the three and nine months ended September 30, 2014, the Company expensed $167,263 and $205,149 related to stock option grants, respectively, as compared to $231,736 and $314,927 for the three and nine months ended September 30, 2013, respectively.At September 30, 2014, approximately $1,355,680 of stock based compensation expense was expected to be amortized over 3.25 years. Warrants The following is a summary of the Company’s warrant activity for the nine months ended September 30, 2014: Warrants Weighted Average Exercise Price Weighted Average Remaining Contractual Life Average Intrinsic Value Balance - December 31, 2013 $ 2.45 Years $ - Granted (1) 2.58 Years Exercised Forfeited/Cancelled Outstanding - September 30, 2014 $ 2.43 Years $ - Exercisable - September 30, 2014 $ 2.43 Years $ - Warrants issued in connection with the 2014 private placements discussed in Note 10, Stockholders’ Equity - Stock Issued for Cash. During the nine months ended September 30, 2014 and 2013, the Company expensed $0 and $30,020 respectively, related to stock warrants issued for services. Note 11Related Party Transactions In January 2013, the Company granted 500,000 stock options for consulting services to a company that is wholly-owned by a former member of the Company’s Board of Directors. The options vest over a one-year period and will expire if unexercised, ten years from the date of grant. The fair value of these options on grant date was $227,101.The Company used the Black-Scholes-pricing model to determine the fair value of the options.For the three and six months ended June 30, 2013, total expense related to this transaction was $18,315 and $56,775, respectively. In June 2013, the Company terminated the consulting agreement, in accordance with provisions allowed for in the contract. During the three months ended June 30, 2013, the Company contracted with an investor relations consulting entity, which is 50% owned by a member of the Company’s Board of Directors.During the three months ended June 30, 2013, the Company issued 100,000 stock warrants to this entity, with a fair value of $30,020. For the three months ended June 30, 2013, total expense related to this transaction was $30,020. 12 In April 2014, the Company issued and repaid a $30,000 unsecured promissory note to an entity owned by a related party, including $2,000 of interest expense. During the three months ended June 30, 2014, the Company reimbursed a company of which the President of the Company is a director and major shareholder for expenses incurred in connection with the February 2014 and May 2014 private placement offerings.These expenses totaled $18,792 and were classified as offering costs. Also during the three months ended June 30, 2014, the Board of Directors approved the reimbursement of $74,349 of expenses incurred by the President of the Company.These expenses were incurred prior to employment of the President on May 23, 2014 for purposes of raising capital during 2014 and were expensed and paid during the three months ended June 30, 2014. During the three months ended September 30, 2014, the Company had sales to an entity affiliated with the President of the Company and owned by one of the Directors of the Company.During the three months ended September 30, 2014, sales totaled $25,315 and resulted in a gross margin loss of $2,731.In addition, credits totaling $3,241 during the three month ended June 30, 2014 were issued to this entity for products used for equity fundraising purposes.As of September 30, 2014, approximately $12,374 is due from this affiliated entity. During the three months ended September 30, 2014, the Company had sales to an entity affiliated/owned by the President of the Company. During the three months ended September 30, 2014, sales totaled nil and resulted in a gross margin loss of $2,310. Note 12Commitments Lease Obligations The Company has obligations under operating leases for its corporate office facility and for its retail stores.The leases expire at various dates through 2019.Rent expense classified in General and Administrative expense associated with the Company’s operating leases was $28,145 and $111,945 for the three and nine months ended September 30, 2014, respectively, as compared to $51,675 and $153,139, respectively, for the three and nine months ended September 30, 2013. Inventory Purchase Obligations As of September 30, 2014, the Company had commitments to purchase approximately $453,876, net of deposits, of inventory related to the Company’s future product lines. Note 13Contingencies From time to time, the Company may become involved in various lawsuits and legal proceedings, which arise in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm its business. The Company is currently not aware of any such legal proceedings or claims that they believe will have, individually or in the aggregate, a material adverse effect on its business, financial condition or operating results and cash flows. Note 14Segment Information The Company’s operating segments are based on how its chief operating decision maker analyzes and makes decisions about the business and allocates resources.Its reportable segments are comprised of four channels: wholesale, retail, e-commerce and other.The Company’s wholesale channel generates revenues and incurs expenses in connection with selling the Company’s product to other retailers. The retail channel generates revenues and incurs expenses in connection with the Company’s retail location.Additionally, the e-commerce channel generates revenues and incurs expenses in connection with the Company’s web store. Other includes license and tradeshow related sales and the write-off of excess materials and other production surcharges.All reportable segments operate within the same industry. 13 The following table represents the Company’s activity by operating segment for the three months ending September 30, 2014: Channel Wholesale Retail Ecommerce Other Total Revenue $ $ $ - $ Cost of goods sold - Gross profit (loss) ) - Gross margin percent (27%
